DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are pending.

Allowable Subject Matter
	Claims 1-6 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the Delvecchio et al. (US 2005/0026120 A1) teaches an apparatus for praying the rosary (Delvecchio, Abs., a “rosary”) comprising: 
	(a) a flexible elongate member (Delvecchio, FIGS. 1-2, [0022], a “flexible elongate member 20”) and a plurality of beads (Delvecchio, FIGS. 1-2, [0022], a “plurality of beads 22”) and transition objects (Delvecchio, FIGS. 1-2, [0025], “transition beads 27”) carried thereby (Delvecchio, see FIGS. 1-2), the plurality of beads (Delvecchio, FIGS. 1-2, [0022], the “plurality of beads 22”) including sets of beads (Delvecchio, FIGS. 1-2, [0025], “sets of beads 25”) separated by respective transition objects (Delvecchio, FIGS. 1-2, [0025], “separated by respective transition beads 27”), wherein one 5portion of the flexible elongate member is a conductive wire bundle having a plurality of wires for providing power and ground for use by the transition objects (Delvecchio, FIGS. 1-2, [0026], “the flexible elongate member 20 and/or the leg 23 may, in some cases, be the wires for making the connection between the sensors 24 and the audible/visual indicator 30”); 
(b) a display fixedly attached to each of the transition objects (Delvecchio, FIGS. 1-2, [0036], “each of the transition beads 27 may also carry transition bead visual displays 41a-41e so that the transition beads may be illuminated”).
However, closest known prior art, i.e., Delvecchio et al. (US 2005/0026120 A1), Wexler (US 2002/0142275 A1) and Forbath (US 2007/0292827 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “each display including a plurality of sections which are individually illuminated by a respective light source to reveal or visually highlight an image in the respective section”.
As to claims 2-6, the depend from claim 1, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 15, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***